UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-15052 (Exact name of registrant as specified in its charter) Connecticut 06-1541045 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 157 Church Street, New Haven, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:203-499-2000 None (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files). YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerT Accelerated filer£ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes £No T The number of shares outstanding of the issuer’s only class of common stock, as of August 2, 2010 was 30,074,782. INDEX PART I.FINANCIAL INFORMATION Page Number Item 1. Financial Statements. 3 Consolidated Statement of Income for the three and six months ended June 30, 2010 and 2009. 3 Consolidated Balance Sheet as of June 30, 2010 and December31, 2009. 4 Consolidated Statement of Cash Flows for the three and six months ended June 30, 2010 and 2009. 6 Notes to the Consolidated Financial Statements. 7 -Organization and Statement of Accounting Policies 7 -Capitalization 13 -Regulatory Proceedings 14 -Short-term Credit Arrangements 20 -Income Taxes 20 -Supplementary Information 22 -Pension and Other Benefits 22 -Related Party Transactions 24 -Commitments and Contingencies 24 -Connecticut Yankee Atomic Power Company 24 -Hydro-Quebec 25 -Environmental Concerns 25 -Middletown/Norwalk Transmission Project 27 -GenConn 27 -Property Tax Assessment 28 -Cross-Sound Cable Company, LLC 28 -Xcelecom 28 -Acquisition Purchase Agreement Termination Fee 28 -Fair Value of Financial Instruments 29 -Segment Information 32 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 34 -Major Influences on Financial Condition 34 -Pending Acquisition of The Southern Connecticut Gas Company, Connecticut Natural Gas Corporation and The Berkshire Gas Company 34 -The United Illuminating Company 35 -Liquidity and Capital Resources 40 -Financial Covenants 42 -2010 Capital Resource Projections 42 -Contractual and Contingent Obligations 42 -Critical Accounting Policies 43 -Off-Balance Sheet Arrangements 43 -New Accounting Standards 43 -Results of Operations 44 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 49 Item 4. Controls and Procedures. 50 PART II.OTHER INFORMATION Item 1A. Risk Factors. 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 53 Item 6. Exhibits. 54 SIGNATURES 55 - 2 - PART 1.FINANCIAL INFORMATION Item 1.Financial Statements UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF INCOME (In Thousands except per share amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Operating Revenues (Note F) $ Operating Expenses Operation Purchased power Operation and maintenance Transmission wholesale Depreciation and amortization (Note F) Taxes - other than income taxes (Note F) Acquisition-related costs (Note A) - - Total Operating Expenses Operating Income Other Income and (Deductions), net (Note F), (Note H) Interest Charges, net Interest on long-term debt Other interest, net (Note F) Amortization of debt expense and redemption premiums Total Interest Charges, net Income Before Income Taxes and Equity Earnings Income Taxes (Note E) Income Before Equity Earnings Income (Loss) from Equity Investments ) 16 ) 28 Net Income $ Average Number of Common Shares Outstanding - Basic Average Number of Common Shares Outstanding - Diluted Earnings Per Share of Common Stock - Basic $ Earnings Per Share of Common Stock - Diluted $ Cash Dividends Declared per share of Common Stock $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 3 - UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET ASSETS (In Thousands) (Unaudited) June 30, December 31, Current Assets Unrestricted cash and temporary cash investments $ $ Restricted cash Utility accounts receivable less allowance of $4,200 and $4,500, respectively Other accounts receivable Unbilled revenues Current regulatory assets Materials and supplies, at average cost Deferred income taxes Prepayments Current portion of derivative assets (Note K) Other current assets Total Current Assets Other investments Property, Plant and Equipment at original cost In service Less, accumulated depreciation Construction work in progress Net Property, Plant and Equipment Regulatory Assets (future amounts due from customers through the ratemaking process) Deferred Charges and Other Assets Unamortized debt issuance expenses Related party note receivable (Note H) Other long-term receivable Derivative assets (Note K) Other Total Deferred Charges and Other Assets Total Assets $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 4 - UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET LIABILITIES AND CAPITALIZATION (In Thousands) (Unaudited) June 30, December 31, Current Liabilities Line of credit borrowings $ $ - Current portion of long-term debt Accounts payable Dividends payable Accrued liabilities Current regulatory liabilities Interest accrued Taxes accrued Current portion of derivative liabilities (Note K) Total Current Liabilities Noncurrent Liabilities Pension accrued Connecticut Yankee contract obligation Other post-retirement benefits accrued Derivative liabilities (Note K) Other Total Noncurrent Liabilities Deferred Income Taxes (future tax liabilities owed to taxing authorities) Regulatory Liabilities (future amounts owed to customers through the ratemaking process) Commitments and Contingencies (Note J) Capitalization (Note B) Long-term debt Common Stock Equity Common stock Paid-in capital Retained earnings Net Common Stock Equity Total Capitalization Total Liabilities and Capitalization $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 5 - UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (In Thousands) (Unaudited) Six Months Ended June 30, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) Stock-based compensation expense (Note A) Pension expense Allowance for funds used during construction (AFUDC) - equity ) Undistributed (earnings) losses in equity investments Excess generation service charge ) Deferred transmission (income) expense Decoupling (income) expense Other non-cash items, net ) Changes in: Accounts receivable, net ) Unbilled revenues and other accounts receivable Prepayments ) Accounts payable Interest accrued Taxes accrued Accrued liabilities ) Other assets ) Other liabilities ) Total Adjustments Net Cash provided by Operating Activities Cash Flows from Investing Activities Related party note receivable (Note H) ) Plant expenditures including AFUDC debt ) Changes in restricted cash Other 58 Net Cash (used in) Investing Activities ) Cash Flows from Financing Activities Issuances of common stock (7 ) Issuances of long-term debt Payments on long-term debt ) Line of credit borrowings (repayments) Payment of common stock dividend ) Other ) Net Cash provided by Financing Activities Unrestricted Cash and Temporary Cash Investments: Net change for the period Balance at beginning of period Balance at end of period $ $ Non-cash investing activity: Plant expenditures included in ending accounts payable $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 6 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (A)ORGANIZATION AND STATEMENT OF ACCOUNTING POLICIES Basis of Presentation The primary business of UIL Holdings Corporation (UIL Holdings) is ownership of its operating regulated utility.The utility business consists of the electric transmission and distribution operations of The United Illuminating Company (UI).UI is also a 50-50 joint venturer with NRG Energy, Inc. (NRG) in GCE Holding LLC, whose wholly owned subsidiary, GenConn Energy LLC (collectively “GenConn”), was chosen by the Connecticut Department of Public Utility Control (DPUC) to build new peaking generation plants to help address Connecticut’s growing need for more power generation during the heaviest load periods.UIL Holdings’ Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and the Notes to the Consolidated Financial Statements included in UIL Holdings’ Annual Report on Form 10-K for the year ended December31, 2009.Such notes are supplemented below. The year-end balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America (GAAP).Certain information and footnote disclosures, which are normally included in financial statements prepared in accordance with GAAP, have been condensed or omitted in accordance with Securities and Exchange Commission (SEC) rules and regulations.UIL Holdings believes that the disclosures made are adequate to make the information presented not misleading.The information presented in the consolidated financial statements reflects all adjustments which, in the opinion of UIL Holdings, are necessary for a fair statement of the financial position and results of operations for the interim periods described herein.All such adjustments are of a normal and recurring nature.The results for the six months ended June30, 2010 are not necessarily indicative of the results for the entire fiscal year ending December31, 2010. Certain amounts related to discontinued operations that were reported in the Consolidated Financial Statements in previous periods have been reclassified to conform to the current presentation. Pending Acquisition of The Southern Connecticut Gas Company, Connecticut Natural Gas Corporation and The Berkshire Gas Company On May25, 2010, UIL Holdings entered into a Purchase Agreement (the Purchase Agreement), with Iberdrola USA, Inc. (Seller), under which UIL Holdings will acquire (i) Connecticut Energy Corporation, the owner ofThe Southern Connecticut Gas Company (SCG), (ii) CTG Resources, Inc., the owner ofConnecticut Natural Gas Corporation (CNG),and (iii) Berkshire Energy Resources, the owner of The Berkshire Gas Company (Berkshire) for $1.296billion in cash, less net debt of approximately $411million.Accordingly, UIL Holdings expects to make a cash payment at closing of approximately $885 million, subject to post closing adjustments.As of December31,2009, the companies to be acquired had a combined customer total of approximately 369,000, approximately 130,000 of which will be customers of both UI and SCG.After the closing, UIL Holdings’ customer base will increase to approximately 694,000.UIL Holdings expects the acquisition to close in the first quarter of 2011. UIL Holdings plans to finance the acquisition by issuing approximately $400 million of UIL Holdings unsecured debt and approximately $500 million in equity.The acquisition is expected to provide enhanced cash flow per share to UIL Holdings immediately upon consummation of the transaction, and earnings per share accretion beginning in 2012, the first full year following the closing of the transaction.While not a condition of closing, UIL Holdings may also need to secure a working capital facility to fund the gas companies’ operations. UIL Holdings and Seller have made customary representations and warranties and covenants in the Purchase Agreement.The transaction is subject to customary closing conditions, including the expiration or termination of the applicable waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the HSR Act), receipt of required governmental approvals, including applicable state public utility regulatory approvals, and the absence of injunctions or restraints imposed by governmental entities.For further discussion of the regulatory approval process, see Note (C) “Regulatory Proceedings.” - 7 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) The Purchase Agreement also contains certain termination rights for both UIL Holdings and Seller, including a termination right for either party if the closing does not occur by May25, 2011 and the terminating party has not caused the closing not to occur by breaching in any material respect its representations, warranties, covenants or agreements contained in the Purchase Agreement (provided that either party may postpone such date to August25,2011, if the only closing conditions that remain to be satisfied are the receipt of governmental approvals or the expiration or termination of the HSR Act waiting period).Certain of the termination rights, such as termination by mutual agreement of the parties, do not require UIL Holdings to pay any termination fee.However, under the following circumstances, the Purchase Agreement may be terminated, and UIL Holdings would be required to pay to Seller a termination fee of $50million (the Termination Fee): · by either party if state public utility regulatory approvals cannot be obtained; · by UIL Holdings if the Board of Directors of UIL Holdings reasonably determines in good faith that an offering of common stock to fund the acquisition (or any portion thereof) is not in the interests of UIL Holdings’ shareholders, subject to certain requirements to work with Seller to pursue alternative financing or extend the period provided by the Purchase Agreement for the pursuit of such an offering; · by UIL Holdings if state public utility regulatory approvals (i) materially and adversely impact UIL Holdings or any of the companies proposed to be acquired, or require divestments by UIL Holdings or material divestments by any of the companies proposed to be acquired, (ii) materially impair the expected benefits of the transaction, or (iii) materially impair UIL Holdings’ rights of ownership with respect to the companies proposed to be acquired; · by Seller if UIL Holdings does not close the acquisition because of any of the conditions listed in (i) through (iii) in the bullet point above; · by Seller if UIL Holdings has not obtained the financing necessary to fund the transaction by the end of the period provided by the Purchase Agreement for the pursuit of such financing; or · by Seller if there has been a material breach by UIL Holdings of its representations, warranties, covenants or agreements in the Purchase Agreement. As of June 30, 2010, UIL Holdings has incurred pre-tax acquisition-related costs of approximately $6.7 million, all of which were expensed in the second quarter of 2010. - 8 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Earnings per Share The components of basic and diluted EPS for common shares under the two-class method for each of the three and six months ended June 30, 2010 are as follows: (In Thousands, except per share amounts) Three Months Ended June 30: Numerator: Net income $ $ Less:Net income allocated to unvested units 36 62 Net income attributable to common shareowners $ $ Denominator: Basic average number of shares outstanding Effect of dilutive securities (1) Diluted average number of shares outstanding Earnings per share: Basic $ $ Diluted $ $ (In Thousands, except per share amounts) Six Months Ended June 30: Numerator: Net income $ $ Less:Net income allocated to unvested units 98 10 Net income attributable to common shareowners $ $ Denominator: Basic average number of shares outstanding Effect of dilutive securities (1) Diluted average number of shares outstanding Earnings per share: Basic $ $ Diluted $ $ (1) Reflecting the effect of dilutive stock options, performance shares and restricted stock. - 9 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) As of June 30, 2010, options to purchase 136,945 shares of common stock were outstanding but not included in the three or six-month computation of diluted earnings per share, because the options’ exercise prices were greater than the average market price of the common shares during the three and six month periods ended June 30, 2010.As of June30, 2009, options to purchase 379,152 and 359,152 shares of common stock were outstanding but not included in the three and six-month respective computations of diluted earnings per share, because the options’ exercise prices were greater than the average market price of the common shares during the three and six-month periods ended June30,2009. Stock-Based Compensation Certain members of management have the opportunity to earn a pre-determined number of performance shares, the number of which is predicated upon the achievement of various pre-defined performance measures over a three-year period.These performance shares were issued under the UIL Holdings 1999 Amended and Restated Stock Plan prior to 2009 and are now issued under the UIL Holdings 2008 Stock and Incentive Compensation Plan (the 2008 Stock Plan).Each award of performance shares vests at the end of a three-year cycle with the actual issuance of UIL Holdings’ common stock in respect of such performance shares following the end of each three-year cycle.A new three-year cycle begins in January of each year. UIL Holdings records compensation expense for these performance shares ratably over the three-year period, except in the case of retirement-eligible employees, for whom compensation expense is immediately recognized in accordance with ASC718 “Compensation-Stock Compensation”, based on the value of the expected payout at the end of each year relative to the performance measures achieved.An additional $0.6 million of compensation expense was recorded in the first quarter of 2010 with respect to retirement-eligible employees based on the application of ASC 718 retirement-eligible provisions. A target amount of 89,360 performance shares was granted in March 2010; the average of the high and low market price on the date of grant was $28.24 per share.In March2010, upon the vesting of performance shares previously granted, 15,414 shares were issued to members of management and receipt of 19,991 shares was deferred as stock units.The number of shares issued and deferred reflects the personal income tax elections of the applicable employees. In March 2010, UIL Holdings granted a total of 2,789 shares of restricted stock to its President and Chief Executive Officer (CEO), James P. Torgerson, under the 2008 Stock Plan and in accordance with his employment agreement; the average of the high and low market price on the date of grant was $28.24 per share.Compensation expense for this restricted stock is recorded ratably over the five-year vesting period for such restricted stock. In March 2010, UIL Holdings granted a total of 31,076 shares of restricted stock to non-employee directors under the 2008 Stock Plan; the average of the high and low market price on the date of grant was $28.24 per share.Compensation expense for this restricted stock is recorded ratably over the three-year vesting period for such restricted stock, except in the case of directors who will reach the mandatory retirement age of 72 prior to the end of the three year vesting period, for whom compensation expense is recognized ratably over the remaining service period in accordance with ASC 718 “Compensation-Stock Compensation”, based on the value of the expected payout at the end of each year. In March 2010, 20,307 shares of previously-granted restricted stock grants to directors vested, of which 11,487 shares were issued to directors who had not elected to have their vested shares deferred as stock units.In May 2010, 10,202 shares of restricted stock previously granted to a non-employee director vested upon his retirement from the board of directors and were issued to the retiring director.As a result of the May 2010 resignation of another non-employee director, and upon June 2010 Board of Directors approval, 8,551 shares of restricted stock previously granted to such director vested, all of which were elected for deferral as stock units.An additional $0.1 million of compensation expense was recorded with respect to such vesting based on the application of ASC 718.Also resulting from such resignation was the forfeiture of 1,994 shares of restricted stock previously granted to such director. - 10 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Total stock-based compensation expense for both six month periods ended June 30, 2010 and 2009 was $2.1 million.Total stock-based compensation for the three month periods ended June 30, 2010 and 2009 was $0.9 million and $0.8 million, respectively. Income Taxes In accordance with ASC 740 “Income Taxes”, UIL Holdings has provided deferred taxes for all temporary book-tax differences using the liability method.The liability method requires that deferred tax balances be adjusted to reflect enacted future tax rates that are anticipated to be in effect when the temporary differences reverse.In accordance with GAAP for regulated industries, UI has established a regulatory asset for the net revenue requirements to be recovered from customers for the related future tax expense associated with certain of these temporary differences.For ratemaking purposes, UI normalizes all investment tax credits (ITCs) related to recoverable plant investments. Under ASC 740, UIL Holdings may recognize the tax benefit of an uncertain tax position only if management believes it is more likely than not that the tax position will be sustained on examination by the taxing authority based upon the technical merits of the position.The tax benefits recognized in the financial statements from such a position should be measured based upon the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement.UIL Holdings has not recognized any additional liability for unrecognized tax benefits, or accrued any interest or penalties associated with uncertain tax benefits. UIL Holdings’ policy is to recognize interest accrued and penalties associated with uncertain tax positions as a component of operating expense.During the quarterly and year-to-date periods ended June 30, 2010 and 2009, no interest or penalties associated with uncertain tax positions were recognized and as of June 30, 2010 and December 31, 2009, no accrued interest or penalties are reflected in the Consolidated Balance Sheet. - 11 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Regulatory Accounting UIL Holdings’ regulatory assets and liabilities as of June 30, 2010 and December31, 2009 included the following: Remaining June 30, December 31, Period (In Thousands) Regulatory Assets: Nuclear plant investments – above market (a) $ $ Income taxes due principally to book-tax differences (b) Connecticut Yankee 6 years Unamortized redemption costs 12 to 24 years CTA deferral amortization (a) - Pension and other post-retirement benefit plans (c) Contracts for differences (d) Deferred pension and post-retirement expense (f) Distribution retail revenue decoupling (g) Other (b) Total regulatory assets Less current portion of regulatory assets Regulatory Assets, Net $ $ Regulatory Liabilities: Accumulated deferred investment tax credits 33 years $ $ Deferred gain on sale of property (a) Middletown/Norwalk local transmission network service collections 41 years Pension and other post-retirement benefit plans < 1 year - Excess generation service charge (e) ) Asset removal costs (b) Other (b) Total regulatory liabilities Less current portion of regulatory liabilities Regulatory Liabilities, Net $ $ (a) Asset/Liability relates to the Competitive Transition Assessment (CTA).CTA deferral amortization completed during the 2nd quarter of 2010.Total CTA costs recovery is currently projected to be completed in 2015, with stranded cost amortization expected to end in 2013. (b) Amortization period and/or balance varies depending on the nature, cost of removal and/or remaining life of the underlying assets/liabilities. (c) Asset life is dependent upon timing of final pension plan distribution; balance is recalculated each year in accordance with ASC 715 "Compensation-Retirement Benefits" (Note G). (d) Asset life is equal to delivery term of related contracts (which vary from approximately 9 - 16 years); balance fluctuates based upon quarterly market analysis performed on the related derivatives (Note K). (e) Working capital allowance for generation service charge; will fluctuate based upon cash inflows and outflows in a given period. (f)Regulatory asset established for $10.2 million of 2009 pension and OPEB expense which will be recovered in the 2010 rate year. (g)Regulatory asset or liability relating to revenue decoupling; proposed recovery treatment of 2009 decoupling is pending at the DPUC; timing of recovery of 2010 decoupling is to be addressed by DPUC in future proceedings. - 12 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) New Accounting Standards In January 2010, the FASB issued updated guidance to ASC 820 “Fair Value Measurements and Disclosures” which requires disclosure of transfers in and out of assets and liabilities that fall within Level 1 and 2 of the fair value hierarchy, as described in “Note K – Fair Value of Financial Instruments”, as well as the gross presentation of activities within the reconciliation of changes in the fair value of Level 3 assets and liabilities.This guidance is effective in the first interim or annual reporting period beginning after December 15, 2009, except for the gross presentation of the Level 3 reconciliation information, which is required for annual reporting periods beginning after December 15, 2010, and for interim reporting periods within those years.These requirements impact footnote disclosures only.Because UIL Holdings does not currently have any Level 2 assets or liabilities, implementation of the transfer activity disclosure did not have an impact on UIL Holdings’ consolidated financial statements.The implementation of the reconciliation activity disclosure is not expected to have an impact on UIL Holdings’ consolidated financial statements. In June 2009, the FASB issued updated guidance to ASC 810 “Consolidation” on the consolidation of variable interest entities (VIEs) which became effective as of January 1, 2010, for interim and annual reporting periods beginning in 2010.In the first quarter of 2010, UIL Holdings implemented this new guidance which requires an enterprise to perform an analysis to determine whether the enterprise’s variable interest or interests give it a controlling financial interest in a VIE.As a result of implementing this guidance, UIL Holdings determined that it is not currently required to consolidate any VIEs with which it is associated and therefore, this guidance did not have an impact on UIL Holdings’ Consolidated Balance Sheet, Consolidated Statement of Income or Consolidated Statement of Cash Flows.As of June 30, 2010, UIL Holdings had identified Connecticut Yankee Atomic Power Company (Connecticut Yankee) and GenConn as VIEs, which were not subject to consolidation as UIL Holdings is not the primary beneficiary because it does not have a controlling financial interest, as defined in ASC 810, in either VIE.For further discussion of GenConn, see Note (C) “Regulatory Proceedings – Generation.”For further discussion of Connecticut Yankee, see Note (J) “Commitments and Contingencies.” In December 2009, the FASB issued updated guidance to ASC 860 “Transfers and Servicing” which is effective for transfers of financial assets occurring in fiscal years beginning after November 15, 2009.UIL Holdings has not been a party to any transfers of financial assets, so this statement did not have an impact on UIL Holdings’ Consolidated Balance Sheet, Consolidated Statement of Income or Consolidated Statement of Cash Flows. (B)CAPITALIZATION Common Stock UIL Holdings had 30,040,374 shares of its common stock, no par value, outstanding at June 30, 2010. Long-Term Debt On May 13, 2010, UI entered into a note purchase agreement with a group of institutional accredited investors providing for the sale to such investors of senior unsecured 6.09% notes in the principal amount of $100 million, due on July 27, 2040.Such notes were issued on July 27, 2010. On February 1, 2010, $27.5 million of tax-exempt bonds were refunded with the proceeds from the issuance of $27.5 million of new tax-exempt bonds, at a fixed interest rate of 4.5%, for a period of five years and five months. In April 2009, UI closed on a bank financing in the amount of $121.5 million with a syndicate of banks (the Equity Bridge Loan or EBL), the proceeds of which will be used by UI to fund its commitments as a 50% owner of GenConn.UI draws on this facility as needed to fund its commitments to GenConn as construction progresses.UI does not have any further funding commitments to GenConn at this time and does not guarantee any of GenConn’s obligations.Borrowings under this facility as of June 30, 2010 were $115.9 million. - 13 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) GenConn obtained project financing in April 2009 in a separate transaction that makes $243 million available to GenConn for construction and related activities, and $48 million available under a working capital facility (collectively, the Project Financing).UI expects that those funds, together with the funds committed by UI and GenConn’s other 50% owner, NRG Energy, will be sufficient to allow GenConn to complete the construction of its planned peaking generation facilities. The EBL must be repaid upon the earlier of its maturity date or the commencement of operations, as described under the terms of the EBL, which is expected to be in the third quarter of 2010 for GenConn Devon and in the first six months of 2011 for GenConn Middletown.The maturity date of the loan is October 24, 2010, and may be extended to June 1, 2011, as long as on the date of extension, project construction is continuing and the Project Financing is not due and payable. (C)REGULATORY PROCEEDINGS Pending Acquisition of The Southern Connecticut Gas Company, Connecticut Natural Gas Corporation and The Berkshire Gas Company As discussed in Note A “Organization and Statement of Accounting Policies”, on May 25, 2010, UIL Holdings entered into the Purchase Agreement with Seller which provides for the sale of SCG, CNG, and Berkshire to UIL Holdings.Under the HSR Act, the parties to certain proposed transactions must submit pre-merger notification to the Federal Trade Commission and the U.S. Department of Justice which includes information about each company’s business.The parties may not consummate the proposed transactions until the waiting period outlined in the HSR Act has passed.UIL Holdings and Iberdrola USA each made its respective HSR Act filings on July 14, 2010. The Connecticut Department of Public Utility Control (DPUC) must approve UIL Holding’s acquisition of SCG and CNG, and the Massachusetts Department of Public Utilities (DPU) must approve the purchase of Berkshire.On July 16, 2010, UI filed its application requesting approval with the DPUC.The application requesting such approval from the DPU was filed on July 23, 2010. In addition, SCG and CNG hold certain wireless radio station licenses from the Federal Communications Commission (FCC) with respect to dispatch center and certain communications equipment and devices.Applications will be filed with the FCC for approval of the change of control of the holder of the licenses in connection with the Purchase Agreement. DPUC Rates In rulings throughout 2009, the DPUC issued its final decision regarding UI’s application requesting an increase in distribution rates (the “2009 Decisions”), the results of which included a $6.8 million increase in revenue requirements for 2009, compared to 2008.Because a larger, previously approved increase in revenue requirements for 2009 had gone into effect January1,2009, UI returned approximately $1.0 million to ratepayers through a one-time adjustment in April 2009. The 2009 Decisions provided for an allowed distribution return on equity of 8.75%, a decrease from the previously approved 9.75%, and a capital structure of 50% equity and 50% debt, compared to the previously approved 48% equity and 52% debt.The 2009 Decisions continued the prior earnings sharing mechanism structure, applying to the new 8.75% allowed return, whereby 50% of any earnings over the allowed twelve month level is returned to customers and 50% is retained by UI.Given the effective date of the 2009 Decisions, UI’s weighted average allowed distribution return on equity for 2009 was 8.84%.Additionally, the 2009 Decisions provided for fulldecoupling of distribution revenues from sales, recovery of updated pension and postretirement expense for 2010, a partial reconciliation for the as-issued cost of new debt, and an additional increase in distribution revenue requirements of $19.4 million for 2010. - 14 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) The 2009 Decisions also provided for the establishment of a regulatory asset to address the portion of the actual increase in pension and postretirement expense for 2009 and 2010 that was not included in rates.For 2009, a $10.2 million regulatory asset was approved and established, for which full recovery in the 2010 rate year was subsequently approved by the DPUC.Accordingly, it will be removed from rates effective February4,2011.The DPUC also approved the 2010 cash recovery of $11.4 million for UI’s current estimate of 2010 pension and postretirement expense not previously included in rates. On April 1, 2010, UI filed its ratemaking proposal and underlying decoupling analysis for the 2009 rate year ended February 3, 2010.UI identified a net regulatory liability of approximately $0.5 million, which would be applied against the proposed decoupling adjustment for the 2010 rate year ending February 3, 2011.The proposal seeks to net various regulatory adjustments against the 2009 rate year decoupling regulatory asset of $1.5 million, resulting in an overall net regulatory liability.The filing also requested the DPUC undertake the review of the decoupling pilot contemplated originally for the later part of 2010 in this proceeding to determine if the decoupling pilot will be extended beyond the 2010 rate year.The DPUC is expected to issue a final decision in August 2010. In December 2009, UI received a letter ruling approving rates effective January 1, 2010, incorporating the above mentioned distribution rate changes along with previously approved changes to the Generation Services Charges (GSC), Non-Bypassable Federally Mandated Congestion Charges (NBFMCC), transmission and system benefits charge, resulting in no change in the total rate for a residential Rate R customer with standard service generation.Additionally, last resort service GSC rates have been approved for the period through September 30, 2010. Approval for the Issuance of Debt On April 14, 2010, the DPUC approved UI’s application requesting approval of the issuance of up to $275 million principal amount of debt securities (the Proposed Notes) during 2010 through 2013.The proceeds from the sales of the Proposed Notes may be used by UI for the following purposes:(1) to finance capital expenditures; (2) to repay the EBL, the proceeds of which are being used to finance UI’s 50% share of the equity contribution in GenConn Energy LLC for the development and construction of the Devon and Middletown peaking generation plants; (3) funding UI’s pension plan; (4) to partially repay short-term borrowings that are incurred to temporarily fund the preceding needs; (5) to pay for issuance costs related to the Proposed Notes; and (6) for general corporate purposes.On July 27, 2010, UI issued $100 million principal amount of senior unsecured notes. In February 2009, the DPUC approved an application filed by UI to afford UI additional flexibility to market outstanding tax-exempt bonds in the municipal bond market.Specifically, UI requested approval to refund with the proceeds of the issuance of new bonds, without insurance, $25.0 million, $27.5 million and $64.5 million principal amount of tax-exempt bonds outstanding.In December 2008, UI purchased $25.0 million principal amount of insured tax-exempt bonds, which were refunded with the proceeds from the issuance, without insurance, of $25.0 million tax-exempt bonds in March 2009.In February 2010, UI purchased $27.5 million principal amount of insured tax-exempt bonds which were refunded with the proceeds from the issuance, without insurance, of $27.5 million tax-exempt bonds on January 28, 2010.UI plans to refund $64.5 million principal amount of tax-exempt bonds, for which the interest rate is periodically reset by auction, at such time and on such terms as municipal bond market conditions allow. Generation UI is a 50-50 joint venturer with NRG Energy, Inc. (NRG) in GCE Holding LLC, whose wholly owned subsidiary, GenConn Energy LLC (collectively “GenConn”), was chosen by theDPUC to build new peaking generation plants to help address Connecticut’s growing need for more power generation during the heaviest load periods. The two peaking generation projects, each with a nominal capacity of 200 megawatts (MW), are located at NRG’s existing Connecticut plant locations in Devon and Middletown.GenConn’s Devon plant is now operating, and its Middletown plant is scheduled to be in operation by June2011.GenConn recovers its costs under a contract for differences (CfD) agreement which is cost of service based.GenConn has signed CfDs for both projects with the Connecticut Light & Power Company (CL&P).The cost of the contracts will be paid by customers and will be - 15 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) subject to a cost-sharing agreement whereby approximately 20% of the cost is borne by UI customers and approximately 80% by CL&P customers. GenConn filed a rate case request with the DPUC in December 2009, seeking approval of 2010 revenue requirements for the period commencing June 1, 2010 for the GenConn Devon facility.The DPUC issued a final decision on May 26, 2010, approving the proposed $18.7 million 2010 revenue requirement for the GenConn Devon plant.GenConn has bid the full capacity of the GenConn Devon facility into the ISO New England, Inc. (ISO-NE) locational forward reserve market (LFRM) for the summer 2010 period (June 1, 2010 - September 30, 2010).The DPUC’s decision states that final determination regarding prudent construction costs will be made in the 2013 revenue requirements proceeding to be filed in 2012 after the GenConn Devon and GenConn Middletown facilities are operational and costs are complete. The four units at the GenConn Devon facility have been released to the ISO-NE LFRM (three in June 2010 and one in July 2010), but GenConn incurred availability penalties for such units not being available to the ISO-NE LFRM as of June1,2010.GenConn was able to mitigate these penalties by obtaining coverage for the unavailable capacity.UI’s 50% share in the income (loss) from equity investments of $0.9 million, included in UIL Holdings’ consolidated financial statements as of June 30, 2010, includes these mitigated penalties, as well as ISO-NE revenues for units that were released to the ISO-NE LFRM, revenues associated with its CfD with CL&P, and normal operating expenses. GenConn filed a rate case request with the DPUC on July 30, 2010, seeking approval of 2011 revenue requirements for the period commencing January 1, 2011 for the GenConn Devon facility and June 1, 2011 for the GenConn Middletown facility.As a result of changed financial market conditions and updated cost information, GenConn project costs have increased over the proposal it originally submitted to the DPUC.The increase was driven primarily by increased financing costs and the cost to build interconnection facilities at the Middletown site.The DPUC has ruled that prudently incurred financing costs, interconnection costs and taxes will be recoverable and, therefore,GenConn expects to recover such costs in DPUC-approved future revenues.The CfDs provide for a true-up of revenue from the ISO New England Markets in which GenConn participates to DPUC-approved revenue requirements. Pension and Postretirement Expenses In response to the Internal Revenue Service (IRS) mandated change in mortality tables utilized for certain Employee Retirement Income Security Act of 1974 (ERISA)-related liability calculations, effective January 1, 2007, the DPUC allowed regulatory treatment for the change in pension and postretirement expenses resulting from the use of the new mortality tables.In the 2009 Decisions, the DPUC approved the recovery of these expenses over a four-year period beginning in 2009.As of June 30,2010, the remaining regulatory asset was approximately $2.7million. The 2009 Decisions also provide for the establishment of an annual regulatory asset to address a portion of the actual increase in pension and postretirement expense for each of 2009 and 2010.For 2009, UI recorded a regulatory asset of approximately $10.2million which will be recovered fully in the 2010 rate year.As of June30,2010, the remaining annual pension regulatory asset was approximately $6.1 million.Additionally, $11.4 million will be recovered in rates in the 2010 rate year for UI’s estimate of 2010 pension and postretirement expense. Power Supply Arrangements UI’s retail electricity customers are able to choose their electricity supplier.Since January 1, 2007, UI has been required to offer standard service to those of its customers who do not choose a retail electric supplier and have a maximum demand of less than 500 kilowatts.In addition, UI is required to offer supplier of last resort service to customers who are not eligible for standard service and who do not choose to purchase electric generation service from a retail electric supplier licensed in Connecticut. - 16 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) UI must procure its standard service power pursuant to a procurement plan approved by the DPUC.The procurement plan must provide for a portfolio of service agreements procured in an overlapping pattern over fixed time periods (a “laddering” approach).In June 2006, the DPUC approved a procurement plan for UI.As required by Connecticut statute, a third party consultant retained by the DPUC works closely with UI in the procurement process and to provide a joint recommendation to the DPUC as to selected bids. UI has wholesale power supply agreements in place for the supply of all of UI’s standard service customers for all of 2010, 90% for 2011 and 30% for 2012.Supplier of last resort service is procured on a quarterly basis.UI determined that its contracts for standard service and supplier of last resort service are derivatives under ASC815 “Derivatives and Hedging” and elected the “normal purchase, normal sale” exception under ASC 815 “Derivatives and Hedging”.As such, UI regularly assesses the accounting treatment for its power supply contracts.These wholesale power supply agreements contain default provisions that include required performance assurance, including certain collateral obligations, in the event that UI’s credit rating on senior debt was to fall below investment grade.In May 2010, Moody’s Investor Services (Moody’s) released its updated credit opinion for UI and maintained its Baa2 rating with a stable outlook. In May 2010, Standard & Poors’ Investor Services (S&P) released its updated credit opinion for UI maintaining its BBB rating.If UI’s credit rating were to decline one rating and UI were to be placed on negative credit watch, monthly amounts due and payable to the power suppliers would be accelerated to semi-monthly payments. UI’s credit rating would have to decline two ratings to fall below investment grade at either rating service.If this were to occur, UI would have to deliver collateral security in an amount equal to the receivables due to the sellers for the thirty day period immediately preceding the default notice.If such a situation had been in effect as of June 30, 2010, UI would have had to post approximately $19.5 million in collateral. Derivatives Pursuant to Connecticut’s 2005 Energy Independence Act (EIA), the DPUC initiated a process to solicit bids to create new or incremental capacity resources in order to reduce federally mandated congestion charges, and selected four new capacity resources.To facilitate the transactions between selected capacity resources and Connecticut electric customers, and provide the commitment necessary for owners of these resources to obtain necessary financing, the DPUC required that UI and CL&P execute long-term contracts with the selected resources.In August 2007, the DPUC approved four CfDs, each of which specifies a capacity quantity and a monthly settlement that reflects the difference between a forward market price and the contract price.As directed by the DPUC, UI executed two of the contracts and CL&P executed the other two contracts.In addition, UI has executed a sharing agreement with CL&P whereby UI pays 20% of the costs and obtains 20% of the benefits of the contracts. The DPUC has determined that costs associated with these CfDs will be recoverable by UI and CL&P, and in accordance with ASC 980 "Regulated Operations", UI has deferred recognition of costs (a regulatory asset) or obligations (a regulatory liability).The above contracts are derivatives and they, along with the contracts for standard service and supplier of last resort service discussed in the Power Supply Arrangement discussion above and the financial transmission rights (FTRs) discussed below, are the Company’s only derivative instruments.The CfDs are marked-to-market in accordance with ASC 815.For those CfDs signed by CL&P, UI records its approximate 20% portion of CL&P’s derivative, pursuant to the sharing agreement noted above.As of June 30, 2010, UI has recorded a gross derivative asset of $32.4 million ($6.4 million related to its portion of CL&P’s derivative assets), a regulatory asset of $80.2 million, a gross derivative liability of $106.2 million ($73.7 million related to its portion of CL&P’s derivative liabilities) and a regulatory liability of $6.4 million in the accompanying Consolidated Balance Sheet.See Note (K) “Fair Value of Financial Instruments” for additional CfD information. On February 7, 2010, an explosion occurred at the construction site of the nearly completed 620-megawatt plant being built by Kleen Energy Systems, LLC (“Kleen”), one of the four capacity resources selected by the DPUC to create new or incremental capacity resources as noted above.As noted above, CL&P has executed CfDs with two of the selected projects, including the Kleen project.The CfD with Kleen is subject to the sharing agreement between UI and CL&P whereby UI pays 20% of the costs and obtains 20% of the benefits of the contract.The extent of damage and any resulting delay in the attainment of commercial operation is currently under review.Based on information known to date, it appears to be reasonably likely that, at a minimum, there will be a delay in - 17 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Kleen's attainment of commercial operation.As such, during the first quarter of 2010, UIL Holdings adjusted the probability assumption input to the expected cash flow analysis, significantly reducing the fair value of the related regulatory asset and derivative liability on the Consolidated Balance Sheet.This change did not have an impact on UIL Holdings’ Consolidated Statement of Income. The unrealized gains and losses from mark-to-market adjustments to derivatives recorded in regulatory assets or regulatory liabilities for the three and six month periods ended June 30, 2010 and 2009 were as follows: Three Months Ended SixMonths Ended June 30, June 30, (In Thousands) (In Thousands) Regulatory Assets - Derivative assets $ $ $ ) $ Regulatory Liabilities - Derivative liabilities $ ) $ ) $ ) $ ) The reduction in the probability of Kleen’s attainment of commercial operation, as discussed above, resulted in the reduction of UI’s projected derivative liability relating to UI’s CfD with Kleen.The reduction of this derivative liability was the primary reason for the unrealized gain during the three and six month periods ended June 30, 2010. The fair value of the gross derivative assets and liabilities as of June 30, 2010 and December 31, 2009 were as follows: June 30, 2010 (In Thousands) Deferred Charges Current Noncurrent Current Assets and Other Assets Liabilities Liabilities Derivative assets/(liabilities), gross December 31, 2009 (In Thousands) Deferred Charges Current Noncurrent Current Assets and Other Assets Liabilities Liabilities Derivative assets/(liabilities), gross Pursuant to Connecticut’s 2007 Act Concerning Electricity and Energy Efficiency, the DPUC initiated a process to create new peaking generation resources to address the state’s shortage of fast-start peaking generation that is needed to provide energy reserves.As with the CfDs entered into pursuant to the EIA, the DPUC required that UI and CL&P execute long-term contracts with the selected peaking resources to facilitate the transactions and provide the commitment necessary for the owners of the peaking resources to obtain financing.During 2008, CL&P executed three peaking generation CfDs, one with GenConn relating to its Devon facility, one with GenConn relating to its Middletown facility and the other with PSEG Power Connecticut LLC (“PSEG”), to which the sharing agreement between UI and CL&P described above also applies.These contracts are not considered to be derivatives under ASC 815 and therefore will be accounted for on an accrual basis. ISO-NE and RTO-NE ISO-NE, an independent, not-for-profit corporation, was approved by the FERC as the regional transmission organization for New England (RTO-NE) on February 1, 2005.ISO-NE is responsible for the reliable operation of the region’s bulk electric power system and fair administration of the region’s wholesale electricity marketplace.ISO-NE also is responsible for the management of the comprehensive bulk electric power system and wholesale markets’ planning processes that address the region's electricity needs. - 18 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Transmission Return on Equity (ROE) In March 2008, the FERC issued an order on rehearing (Rehearing Order) establishing allowable ROEs for transmission projects of transmission owners in New England, including UI.In the Rehearing Order, the FERC established the base-level ROE of 11.14% beginning in November 2006.The Rehearing Order also confirmed a 50 basis point ROE adder on Pool Transmission Facilities (PTF) for participation in the RTO-NE and a 100 basis point ROE incentive for projects included in the ISO-NE Regional System Planthat were completed and on line as of December 31, 2008.The Middletown/Norwalk Transmission Project received this 100 basis point ROE adder.For projects placed in service after December 31, 2008, incentives may be requested from the FERC, through a specific showing justifying the incentive, on a project-specific basis. In May 2008, several public entities, including the DPUC (petitioners), filed a petition with the United States Court of Appeals for the District of Columbia Circuit (U.S. Court of Appeals) challenging the Rehearing Order.In January 2010, the U.S. Court of Appeals issued a decision upholding the FERC order, and in April 2010, it denied the petitioners request for a rehearing by the full court. UI’s overall transmission ROE is determined by the mix of UI’s transmission rate base between new and existing transmission assets, and whether such assets are PTF or non-PTF.UI’s transmission assets are primarily PTF.For 2010, UI is estimating an overall allowed weighted-average ROE for its transmission business in the range of 12.3% to 12.5%. New England East-West Solution On July 14, 2010, UI entered into an agreement (Agreement) with CL&P, under which UIwill have the right to invest in and own transmission assets associated with the Connecticut portion of CL&P’s New England East West Solution (NEEWS) projects to improve regional energy reliability.The Agreement is subject to state and federal regulatory approval.On July 15, 2010, UI and CL&P filed a joint application with the DPUC requesting such approval. NEEWS consists of four inter-related transmission projects being developed by subsidiaries of Northeast Utilities (NU), the parent company of CL&P, in collaboration with National Grid USA.Three of the projects have portions sited in Connecticut:(1) the Greater Springfield Reliability Project, (2) the Interstate Reliability Project and (3) the Central Connecticut Reliability Project.Based on data prepared by CL&P, UI expects that the cost of building the Connecticut portions of these projects will be approximately $711 million. Under the terms of the Agreement, UI has the option to make quarterly payments to CL&P in exchange for ownership of specific transmission assets as they come into commercial operation.Following regulatory approval, UI will have the right to invest up to the greater of $60 million or an amount equal to 8.4% of CL&P’s costs for the Connecticut portions of these projects.As assets come into commercial operation, CL&P will transfer title to transmission assets such as poles and wires to UI in proportion to its investments, but CL&P will continue to maintain these portions of the transmission system pursuant to an operating and maintenance agreement with UI.Also, under the terms of the Agreement, there are certain circumstances under which CL&P can terminate the Agreement. Middletown/Norwalk Transmission Project In a May 2007 Order, the FERC approved rate incentives for the 345-kilovolt (kV) transmission line from Middletown, Connecticut to Norwalk, Connecticut (the Project).The Project was allowed to include Construction Work In Progress (CWIP) expenditures in rate base.For project costs incurred before August8, 2005, the FERC allowed UI to include 50% of CWIP expenditures in rate base, and for project costs incurred after August8,2005, the FERC allowed UI to include 100% of CWIP expenditures in rate base.The FERC also accepted a 50 basis point adder which will be applied only to costs associated with advanced transmission technologies. Certain parties requested rehearing of the FERC May 2007 order, but in January 2009, the FERC denied those requests.Also, in January2009, the DPUC and the Attorney General of Connecticut filed a petition with the U.S. - 19 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Court of Appeals seeking judicial review of the FERC’s May2007 and January 2009 orders.In May 2010, the parties withdrew their petition for judicial review and the U.S. Court of Appeals dismissed the cases. (D)SHORT-TERM CREDIT ARRANGEMENTS UIL Holdings and UI have a revolving credit agreement with a group of banks that extends to December22,2011.The borrowing limit under the facility for UI is $175 million, with $50 million of the limit available for UIL Holdings.The facility permits borrowings at fluctuating interest rates determined by reference to Citibank’s New York base rate and the Federal Funds Rate (as defined in the facility), and also permits borrowings for fixed periods up to six months as specified by UI and UIL Holdings at fixed interest rates (London Interbank Offered Rate or LIBOR) determined by the Eurodollar Interbank Market in London.The facility also permits the issuance of letters of credit up to $50 million. As of June 30, 2010, UI had $25 million outstanding under the facility.UIL Holdings had $5 million in short-term borrowings outstanding under the facility, as well as a standby letter of credit outstanding in the amount of $1 million that expired on January31,2010, but is expected to be automatically extended for one year periods from the expiration date (or any future expiration date), unless the issuer bank elects not to extend.Available credit under this facility at June 30, 2010 was $144 million for UI and UIL Holdings in the aggregate.UIL Holdings records borrowings under this facility as short-term debt, but the agreement has longer term commitments from banks allowing the Company to borrow and reborrow funds, at its option, to December22,2011, thus affording it flexibility in managing its working capital requirements. UIL Holdings has a money market loan arrangement with JPMorgan Chase Bank.This is an uncommitted short-term borrowing arrangement under which JPMorgan Chase Bank may make loans to UIL Holdings for fixed periods, depending on UIL Holdings’ credit rating, the Bank’s credit requirements, and conditions in the financial markets.JPMorgan Securities, Inc. acts as an agent and sells the loans to investors.As of June 30, 2010, UIL Holdings had no short-term borrowings outstanding under this arrangement. (E) INCOME TAXES Three Months Ended Six Months Ended June 30, June 30, (In Thousands) Income tax expense consists of: Income tax provisions (benefit): Current Federal $ State Total current Deferred Federal ) ) State ) Total deferred ) ) Investment tax credits ) Total income tax expense $ Income tax components charged as follows: Operating tax expense $ Nonoperating tax benefit ) Equity Investments tax expense (benefit) ) 6 ) ) Total income tax expense $ - 20 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) The combined statutory federal and state income tax rates for UIL Holdings for the three and six month periods ended June 30, 2010 and 2009 were 40.4% and 39.9%, respectively.The increase in the combined statutory federal and state income tax rate for the 2010 periods was due to legislation enacted in Connecticut in the third quarter of 2009 which imposed a 10% surcharge on the corporation business tax.This surcharge increased the statutory rate of Connecticut corporation business tax rate from 7.5% to 8.3%. Differences in the treatment of certain transactions for book and tax purposes occur which cause the rate of UIL Holdings’ reported income tax expense to differ from the statutory tax rate described above.The effective book income tax rates for the three and six month periods ended June 30, 2010 were 46.9% and 42.4%, as compared to 39.9% and 40.6% for the three and six month periods ended June 30, 2009.The increase in the 2010 effective book income tax rates was due primarily to the non-normalized effect associated with increased nuclear stranded cost amortization in the CTA in the second quarter of 2010. The increase in current income tax expense for the three and six month periods ended June 30, 2010, compared to the three and six month periods ended June 30, 2009, is primarily due to higher transmission revenues.This current tax effect is deferred for book purposes resulting in an offsetting decrease to deferred tax expense. - 21 - UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) (F)SUPPLEMENTARY INFORMATION Three Months Ended Six Months Ended June 30, June 30, (In Thousands) Operating Revenues Retail $ Wholesale 61 - 61 Other Total Operating Revenues $ Depreciation and Amortization Utility property, plant, and equipment depreciation $ Non-utility property, plant, and equipment depreciation - 47 - 93 Total Depreciation Amortization of nuclear plant regulatory assets (CTA) Amortization of intangibles 13 12 23 21 Amortization of other regulatory assets Total Amortization Total Depreciation and Amortization $ Taxes - Other than Income Taxes Operating: Connecticut gross earnings $ Local real estate and personal property Payroll taxes Total Taxes - Other than Income Taxes $ Other Income and (Deductions), net Interest income (Note H) $ Allowance for funds used during construction Conservation & Load Management incentive Energy generation and load curtailment incentives 26 ISO load response, net Miscellaneous other income and (deductions), net ) ) Total Other Income and (Deductions), net $ Other Interest, net Notes Payable $
